Title: To James Madison from Ebenezer Stevens, 19 January 1804 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


19 January 1804, New York. “I have the honor of handing you herewith the award Given in favor of Mr. Daniel Cotton, by Mr. Samuel Ward & Arch. Gracie, Arbitrators appointed for the purpose of naming the allowance, that Would be proper for him to receive, as additional freight on the knees. per. Anna Maria, The sum you will observe to be, by the Same is Twelve Hundred & Eighty eight dollars. Mr. Gracie was the gentleman appointed by me on the part of the United States. I observe’d to Mr. Cotton that You would probably give me authority to draw in his favor, on the purveyor, for Amt. of the Same, He had begged that I would solicit your early attention to the same.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p.; docketed by Wagner. For enclosure, see n. 1.



   
   Stevens enclosed Ward and Gracie’s 17 Jan. 1804 report (1 p.), to which they attached the certificate of Charles Browne and Foreman Cheeseman (not found), illustrating the principles on which they founded their decision. For earlier correspondence on Cotton’s case, see Stevens to JM, 18 July 1803, and JM to Stevens, 28 June 1802 and 1 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:347 and n. 1, 5:197 and nn., 257 and nn.).


